DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to the Request for Continued Examination (RCE) dated 12/6/2021.
Claims 1, 11, and 16 are amended by this Examiner’s Amendment.
Claims 5-6 are cancelled by this Examiner’s Amendment.
Claims 1-4 and 7-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Ms. Qing Lin (Applicant's Representative, Reg. No. 76,455) on 1/5/2022.  The application has been amended as follows:

IN THE CLAIMS:
The list of the Examiner-amended claims will replace all the prior version(s) of corresponding numbered claims on record.
(Currently Amended)
line 12: insert "; wherein the segment of the LUN comprises a Cyclic Redundancy Check (CRC) part, the method comprising: generating a CRC code according to the user data and the metadata associated with the LBA or LBAs; and programming the CRC code into the CRC part of the segment of the LUN; arranging and storing the user data and the metadata in a user-data region and a metadata region of a page buffer, respectively; and programming data of the user-data region and the metadata region of the page buffer into the user-data part and the metadata part of the segment of the LUN, respectively" after "controller supports"
(Cancelled)
(Cancelled)
(Currently Amended)
line 13: insert "; wherein the segment of the LUN comprises a Cyclic Redundancy Check (CRC) part, the method comprising: generating a CRC code according to the user data and the metadata associated with the LBA or LBAs; and programming the CRC code into the CRC part of the segment of the LUN; arranging and storing the user data and the metadata in a user-data region and a metadata region of a page buffer, respectively; and programming data of the user-data region and the metadata region of the page buffer into the user-data part and the 
(Currently Amended)
line 13: insert "; wherein the segment of the LUN comprises a Cyclic Redundancy Check (CRC) part, the method comprising: generating a CRC code according to the user data and the metadata associated with the LBA or LBAs; and programming the CRC code into the CRC part of the segment of the LUN; arranging and storing the user data and the metadata in a user-data region and a metadata region of a page buffer, respectively; and programming data of the user-data region and the metadata region of the page buffer into the user-data part and the metadata part of the segment of the LUN, respectively" after "controller supports"

END OF AMENDMENT

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system flexibility and reliability by enabling storage of data to memory in which the memory may be partitioned into multiple namespaces that each utilize a different format for interpreting Logical Block Addresses (LBAs).  The inventions of the instant application implement a universal LBA 
The most similar prior art to the inventions of the instant application is a combination of USPGPUB 2020/0159423 ("Bernat") in view of USPGPUB 2016/0070644 ("D'Sa") in view of USPGPUB 2018/0260145 ("Margetts") and further in view of USPGPUB 2009/0313453 ("Stefanus").  The combination of Bernat, D'Sa, Margetts, and Stefanus teaches reading and writing data within flash memory devices that use a single namespace.
The combination of Bernat, D'Sa, Margetts, and Stefanus neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed features of "…programming the metadata into a metadata part of the segment of the LUN, wherein in length of the metadata part conforms to a universal LBA format regardless of the LBA format, and the universal LBA format supports different LBA formats that the controller supports" in combination with the other claimed features of the inventions of the instant application is neither taught nor suggested by the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135